                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 5:18CR698-01
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
JOSHUA CARSON,                              )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Joshua Carson's ("Defendant")

plea of guilty and enter a finding of guilty against defendant. (Doc. No. 44.)

       On November 15, 2018, the government filed an indictment against defendant.

(Doc. No. 1.) On February 7, 2019, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

37.)

       On February 14, 2019, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging him with Possession of a Short Barrel

Shotgun, in violation of 26 U.S.C. Section 5861(d). Magistrate Judge Limbert received

defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 44.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.
       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 26 U.S.C.

Section 5861(d). The sentencing will be held on June 5, 2019 at 9:00 a.m.

        IT IS SO ORDERED.



Dated: April 18, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
